

EXHIBIT 10.1

SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of July
28, 2014, by and among Affinity Gaming, a Nevada corporation (the “Company”), Z
Capital Partners, L.L.C., a Delaware limited liability company (“Z Capital”),
the Affiliates of Z Capital set forth on Exhibit A hereto (together with Z
Capital, the “Z Capital Holders”), SPH Manager, LLC, a Delaware limited
liability company (“SPH Manager”), and each of the entities listed under “Other
Holders” on Exhibit A hereto (collectively, the “Other Holders”). The Z Capital
Holders, SPH Manager and the Other Holders are collectively referred to herein
as the “Stockholders” and each individually as a “Stockholder.” The Company and
the Stockholders are sometimes collectively referred to herein as the “Parties”
and each individually as a “Party.” Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in Section 1.01.


WHEREAS, certain of the Z Capital Holders, their Affiliates and the Company are
parties to the Pending Litigation and wish to settle such Pending Litigation;


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the meanings indicated below:


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. Notwithstanding the
foregoing, no Stockholder shall be deemed to be an “Affiliate” of the Company
solely by reason of having entered into this Agreement.


“Agreement” has the meaning assigned in the preamble.


“Articles of Incorporation” means the Articles of Incorporation of the Company,
dated December 20, 2012, as amended and/or restated from time to time.


“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (a) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(b) investment power which includes the power to dispose, or to direct the

1

--------------------------------------------------------------------------------



disposition, of such security, and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act (and the terms “Beneficially Own” and “Beneficial Owner”
shall have a correlative meaning); provided, however, that for purposes of this
Agreement no Stockholder shall be deemed to Beneficially Own the Common Stock of
any other Stockholder solely by reason of having entered into this Agreement;
and provided further that for purposes of calculating the percentage of Shares
that are Beneficially Owned by a Stockholder hereunder at any time, only Shares
outstanding at such time shall be included and any Share Equivalent that has not
then been exercised, converted or exchanged shall be excluded, notwithstanding
the beneficial ownership rules of Rule 13d-3 under the Exchange Act.


“Board” means the board of directors of the Company.


“Bylaws” means the Amended and Restated Bylaws of the Company, dated March 28,
2013, as amended and/or restated from time to time.


“Claims” has the meaning set forth in Section 3.01(b).


“Clark County District Court” means the Eighth Judicial District Court in and
for Clark County, Nevada.


“Common Stock” means the common stock, par value $0.001 per share, of the
Company.


“Company” has the meaning assigned in the recitals.


“Director” means any member of the Board.


“Eligible Designee” means any designee for Director who is capable of being
elected to the Board without violation of, and who has complied with, any
applicable Law or the requirements of any Governmental Authority.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“Governmental Authority” means any federal, state, provincial, local or other
court, governmental authority, tribunal, commission or regulatory body or
self-regulatory body, including any securities exchange and any casino or gaming
regulatory authority with jurisdiction over the Company or its activities, or
any political or other subdivision, department, agency or branch of any of the
foregoing.


“Independent Directors” has the meaning set forth in Section 2.01(b)(v).


“Individual Defendants” means Don R. Kornstein, Thomas M. Benninger, Scott D.
Henry, Michael Rumbolz, and David D. Ross, each of whom was named as a defendant
in the Pending Litigation.

2

--------------------------------------------------------------------------------





“Law” means any and all laws, rules, regulations, orders, judgments or decrees
promulgated by any Governmental Authority.


“Necessary Action” means, with respect to a result and a Party, all actions (to
the extent permitted by applicable Law) necessary to cause such result and
within the control of such Party, including, without limitation and to the
extent relevant, (a) voting or providing a written consent or proxy with respect
to Shares, (b) calling and/or attending meetings in person or by proxy for
purposes of obtaining a quorum and adopting or approving stockholders’
resolutions and amendments to the Articles of Incorporation or Bylaws,
(c) causing Directors, to the extent such Directors were nominated or designated
by the Person obligated to undertake the Necessary Action, and subject to any
fiduciary duties that Directors may have, to act in a certain manner or causing
them to be removed in the event they do not act in such a manner, (d) executing
agreements and instruments, (e) making, or causing to be made, with any
Governmental Authority, all filings, approvals, registrations or similar actions
that are required to achieve such result, and (f) with respect to the Company
only, appointing replacement directors designated or nominated by a Stockholder
in accordance with this Agreement.


“Nevada Supreme Court” means the Supreme Court of the State of Nevada.


“Other Holders” has the meaning set forth in the Preamble.


“Other Holders Minimum Ownership Condition” means, at any time, the Beneficial
Ownership by the Other Holders in the aggregate of at least 3,643,787 Shares (as
adjusted from time to time for any stock dividend, stock split, reverse stock
split, stock combination, recapitalization, reclassification or any other
similar transaction that affects all stockholders or the holders of any class of
Shares (as the case may be) proportionately).


“Parties” has the meaning set forth in the Preamble.


“Pending Litigation” means that certain action styled “Z Capital Partners,
L.L.C., et al. v. Don R. Kornstein, et al.,” Case No. A-13-677739-B, pending in
the Clark County District Court and that certain action styled “Don R.
Kornstein, et al. v. Z Capital Partners, L.L.C.,” Case No. 63177, pending in the
Nevada Supreme Court.


“Person” means any individual, firm, partnership, corporation, trust, joint
venture, association, joint stock company, limited liability company,
unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such entity.
“Preliminary Injunction” has the meaning set forth in Section 3.01(a).


“Regulatory Event” means, with respect to any Other Holder, (i) receipt by such
Other Holder of notice from any casino or gaming regulatory authority with
jurisdiction over any of the Company, its Affiliates or any of their respective
operations that, as a result of such Other Holder being bound by this Agreement,
such Other Holder is required to obtain a license, permit,

3

--------------------------------------------------------------------------------



approval, waiver or finding of suitability that such Other Holder does not
already possess, (ii) such Other Holder shall have consulted with gaming counsel
and such counsel shall have attempted and been unsuccessful in dissuading the
applicable authority from such a view and (iii) such Other Holder shall have
determined that it must invoke its rights under Section 5.11 in order to
preserve its desired passive regulatory status.


“Releasees” has the meaning set forth in Section 3.01(b).


“Releasors” has the meaning set forth in Section 3.01(b).


“Rights Agreement” means that certain Rights Agreement, dated effective December
21, 2012, between the Company and American Stock Transfer & Trust Company, LLC,
as rights agent, as amended.


“SEC” means the Securities and Exchange Commission.


“Shares” means any and all shares of Common Stock and/or shares of capital stock
of the Company, by whatever name called, that are entitled to vote generally in
the election of Directors (including voting rights which arise by reason of
default) and shall include any such shares now owned or subsequently acquired,
however acquired, including, without limitation, through stock splits and as
stock dividends.


“Share Equivalent” means any option, right, subscription, warrant, phantom stock
right or other contract right to receive Shares or any bonds, notes, debentures
or other securities of any kind whatsoever, that are, or may become, convertible
into or exchangeable or exercisable for, Shares, in each case, that do not carry
the right generally to vote in the election of Directors until such time as they
are converted, exchanged or exercised, as the case may be.


“SPH Manager” has the meaning set forth in the Preamble.


“Stockholder” has the meaning set forth in the Preamble.


“Z Capital” has the meaning set forth in the Preamble.


“Z Capital Holders” has the meaning set forth in the Preamble.


“Z Capital VCOC” has the meaning set forth in Section 2.01(b)(ii).


Section 1.02    General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. Unless otherwise specified, words
such as “herein”, “hereof”, “hereby”, “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular Section or
subsection of this Agreement, and references herein to “Articles” or “Sections”
refer to Articles or Sections of this Agreement.

4

--------------------------------------------------------------------------------





ARTICLE II
BOARD OF DIRECTORS


Section 2.01    Board Composition. From and after the date hereof and until the
termination of this Agreement pursuant to Section 5.01, each Party shall take
all Necessary Action so that:


(a)the authorized number of Directors shall be maintained at seven (7);


(b)the following persons shall be nominated by the Board for election and
appointed or elected to the Board:


(i)the Chief Executive Officer of the Company;


(ii)two (2) Eligible Designees of Z Capital, one of which shall be designated by
Z Capital Special Situations Fund II-B, LP (the “Z Capital VCOC”) during any
time that the Z Capital VCOC holds direct or indirect ownership interests in the
Company;


(iii)one (1) Eligible Designee of SPH Manager;


(iv)one (1) Eligible Designee as follows:


(A)if the Other Holders Minimum Ownership Condition is satisfied, one (1)
Eligible Designee of the Other Holders; or


(B)if the Other Holders Minimum Ownership Condition is not satisfied, one (1)
Eligible Designee of SPH Manager and the Other Holders; and


(v)two (2) Eligible Designees who meet the applicable director independence
requirements then in use by the Company to determine director independence (the
“Independent Directors”), one (1) of whom shall be designated by SPH Manager and
one (1) of whom shall be designated by (A) the Other Holders so long as the
Other Holders Minimum Ownership Condition is satisfied and, (B) in all other
cases, by SPH Manager and the Other Holders. Notwithstanding the foregoing, in
the event that, and for so long as, the combined Beneficial Ownership of SPH
Manager and the Other Holders is less than 5,060,816 Shares and the combined
Beneficial Ownership of the Z Capital Holders is greater than 5,060,816 Shares
(in each case, as such Share number is adjusted from time to time for any stock
dividend, stock split, reverse stock split, stock combination, recapitalization,
reclassification or any other similar transaction that affects all stockholders
or the holders of any class of Shares (as the case may be) proportionately), one
(1)

5

--------------------------------------------------------------------------------



Independent Director shall be designated by SPH Manager and the Other Holders
and one (1) Independent Director shall be designated by Z Capital.


Section 2.02    Removal; Vacancies.


(a) Each Stockholder (or group of Stockholders) that has the right to designate
a Director(s) shall have the exclusive right to (i) cause the removal of its
respective designee(s) from the Board, and the Parties shall take all Necessary
Action to cause the removal of any such designee at the request of the
applicable designating Stockholder(s) and (ii) designate for election or
appointment to the Board, Directors to fill vacancies created by reason of
death, removal or resignation of its designees to the Board, and the Parties
shall take all Necessary Action to cause any such vacancies to be filled by
replacement directors designated by such designating Stockholder(s) as promptly
as reasonably practicable.


(b)If any Stockholder (or group of Stockholders) that has the right to designate
a Director(s) fails to exercise such right (i) in the case of the Company’s
annual meeting or a special meeting at which Directors are to be elected, within
the period constituting timely notice for such events as set forth in the
applicable provisions of the Articles of Incorporation and Bylaws, or (ii) in
the case of a designation of a director for election to the Board to fill a
vacancy on the Board pursuant to Section 2.02(b) of this Agreement, 60 days,
then, until such time as such Stockholder (or group of Stockholders) properly
exercises its designation rights hereunder, such vacancy or vacancies shall be
filled (A) by Directors designated by SPH Manager, in the event that the Other
Holders decline for any reason to exercise their right to designate a Director
at a time when the Other Holders are permitted to do so, and, (B) in all other
cases, by Directors designated by a majority of Directors then in office.


Section 2.03    Voting; Actions in Furtherance of this Article. Without limiting
the generality of Section 2.01 and Section 2.02:


(a)each Stockholder agrees to take all Necessary Action, including by casting
all votes to which such Stockholder is entitled in respect of its Shares, at any
and all election of Directors, whether at any annual or special meeting, by
written consent or otherwise, so as to cause the election, removal and
replacement of Directors in the manner contemplated in Section 2.01 and Section
2.02 and to otherwise give the fullest effect possible to the provisions of this
Article II; and


(b)the Company agrees, to the extent permitted by applicable Law, to include in
the slate of nominees recommended by the Board for election at any meeting of
stockholders called for the purpose of electing Directors the individuals
designated pursuant to Section 2.01 (or their replacement pursuant to Section
2.02) and to nominate and recommend each such individual to be elected as a
Director as provided herein, and to solicit proxies or consents in favor
thereof, and take all Necessary Action to otherwise give the fullest effect
possible to the provisions of this Article II.



6

--------------------------------------------------------------------------------



Section 2.04    Collective Action. The election to designate (pursuant to clause
(iv) or (v) of Section 2.01(b)) or to cause the removal of (pursuant to Section
2.02(a)) any Director by the Other Holders, or by SPH Manager and the Other
Holders, and the taking of any other action by the Other Holders, or by SPH
Manager and the Other Holders, in each case collectively as contemplated in this
Agreement, shall be effective upon the delivery of a written notice thereof to
the Company executed by the holders of a majority of the outstanding Shares
(other than Shares held by any Other Holder who has waived its right or declined
to participate in the designation or removal of Directors pursuant to Section
5.06, Section 5.11 or otherwise) that are Beneficially Owned in the aggregate by
the Other Holders or by SPH Manager and the Other Holders, as the case may be.


ARTICLE III
ADDITIONAL AGREEMENTS


Section 3.01    Release of Claims; Termination of Pending Litigation.


(a)The Company and the Z Capital Holders and their respective Affiliates shall
cause the Pending Litigation to be terminated by the submission of the (i)
Stipulation and Order to Dismiss Action With Prejudice, Dissolve Preliminary
Injunction, and Release Security Bond in the form of Exhibit 3.01(a)(i) attached
hereto to the Clark County District Court and (ii) Stipulation for Dismissal of
Appeal in the form of Exhibit 3.01(a)(ii) attached hereto to the Nevada Supreme
Court. The Parties and their Affiliates hereby agree and acknowledge that
Exhibit 3.01(a)(i), when filed with the Clark County District Court, and Exhibit
3.01(a)(ii), when filed with the Nevada Supreme Court, shall (A) dissolve the
preliminary injunction entered in the Pending Litigation on May 10, 2013 (the
“Preliminary Injunction”), (B) release and return to the Z Capital Holders the
$500,000 bond posted by or on behalf of the Z Capital Holders as a condition to
the entry of the Preliminary Injunction in the Pending Litigation and (C) cause
the Pending Litigation to be terminated with prejudice.


(b)Each Party, for itself and for its Affiliates, and its and their respective
directors, officers, employees, agents, successors and assigns, as applicable
(collectively, the “Releasors”), does hereby irrevocably remise, release and
forever discharge each other Party and its Affiliates and its and their
respective current and past directors, officers, employees, agents, successors
and assigns, as applicable (collectively, the “Releasees”) of and from any and
all manner of actions, causes of action, suits, complaints, claims, demands,
damages, costs, fines, penalties, expenses and any and all legal obligations and
compensation of whatsoever kind and howsoever arising, in law or in equity,
whether known or unknown, suspected or unsuspected, in each case to the extent
related to the Company or the Shares and arising at or before the date hereof
(collectively, the “Claims”), in each case other than any matter or thing
arising in respect of the execution or performance of this Agreement. For the
avoidance of doubt, the Claims released in this Section 3.01(b) include any and
all claims that were asserted or could have been asserted in the Pending
Litigation. Notwithstanding the foregoing, each of the Individual Defendants in
the Pending Litigation will not be released by the terms of this Agreement but
instead shall be released by a separate settlement agreement to be executed
simultaneously herewith.



7

--------------------------------------------------------------------------------



(c) Each Party further covenants and agrees not to, and to cause each other
Releasor not to, directly or indirectly, join, assist, aid or act in concert in
any manner whatsoever with any other Person in the making of any claim or demand
or in the bringing of any proceeding or action in any manner whatsoever against
the Releasees or any of them with respect to the Claims released or discharged
pursuant to Section 3.01(b).


Section 3.02    VCOC Management Rights Letter. Promptly after the date hereof,
the Company and the Z Capital VCOC shall enter into a VCOC management rights
letter in the form of Exhibit 3.02 attached hereto.


Section 3.03    Actions by the Company; Termination of the Rights Agreement. The
Parties acknowledge and agree that the Rights Agreement is and shall be
considered null and void. Upon execution of this Agreement, the Company and its
Affiliates shall promptly take any and all actions necessary to terminate the
Rights Agreement. The Company shall not enter into any stockholder rights
agreement or similar arrangement that would have an effect the same or
substantially the same as the Rights Agreement, unless such agreement or similar
arrangement exempts each Stockholder and its Affiliates (and any group
consisting of one or more Stockholders or their Affiliates) until such time such
Stockholder Beneficially Owns, together with its Affiliates, less than one-half
of the Shares owned by such Stockholder and its Affiliates as of the date hereof
as set forth on Exhibit A (as adjusted from time to time for any stock dividend,
stock split, reverse stock split, stock combination, recapitalization,
reclassification or any other similar transaction that affects all stockholders
or the holders of any class of Shares (as the case may be) proportionately), it
being understood that thereafter such Stockholder and its Affiliates will no
longer be entitled to such exemption (regardless of the number of Shares such
Stockholder Beneficially Owns).


Section 3.04    Governing Documents of the Company. The Parties acknowledge and
agree that all provisions of the Articles of Incorporation and the Bylaws are in
full force and effect and binding upon the Company and its stockholders
(including the Stockholders). The Parties further acknowledge and agree that the
Operating Agreement of Herbst Gaming, LLC, dated as of December 31, 2010 and as
thereafter amended from time to time, is of no force or effect and does not
govern the Company or its Affiliates.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


Section 4.01    Representations and Warranties of All Parties. Each Party hereby
represents and warrants to each other Party on the date hereof as follows:


(a)Organization; Authority; Enforceability. Such Party is a corporation or legal
entity duly organized or formed, validly existing and (to the extent applicable)
in good standing, under the laws of its jurisdiction of organization or
formation and has the requisite corporate or similar entity power and authority
to conduct its business as it is now being conducted. Such Party has all
necessary power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by such Party
and the consummation by such Party of the transactions

8

--------------------------------------------------------------------------------



contemplated hereby have been duly and validly authorized by all necessary
action, and no other proceedings on the part of such Party are necessary to
authorize the execution and delivery of this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Party and, assuming the due authorization,
execution and delivery by each other Party, constitutes a legal, valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditor’s rights, and
subject to general equitable principles).


(b)No Breach. None of the execution and delivery of this Agreement, the
consummation by such Party of the transactions contemplated by this Agreement or
the performance by such Party of its obligations hereunder will (i) conflict
with, or result in the breach of any provision of the constitutive documents of
such Party; (ii) result in any violation, breach, conflict, default or event of
default (or an event which with notice, lapse of time, or both, would constitute
a default or event of default), or give rise to any right of acceleration or
termination or any additional payment obligation, under the terms of any
material contract, agreement or permit to which such Party is a party or by
which such Party’s assets or operations are bound or affected; or (iii) violate,
in any material respect, any Law applicable to such Party.


(c)Consents. No consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
Party in connection with the execution, delivery or performance of this
Agreement that has not yet been obtained.


Section 4.02    Representations and Warranties of the Stockholders. Each
Stockholder hereby represents, warrants and agrees to or with each other Party
as follows:


(a)Such Stockholder Beneficially Owns the number of Shares set forth opposite
such Stockholder’s name on Exhibit A hereto.


(b)Such Stockholder has not entered into any agreement or knowingly taken any
action (and shall not during the term of this Agreement enter into any agreement
or knowingly take any action) that would make any representation and warranty of
such Stockholder contained in Section 4.01 untrue or incorrect in any material
respect or have the effect of preventing such Stockholder from performing any of
such Stockholder’s material obligations under this Agreement.


ARTICLE V
MISCELLANEOUS


Section 5.01    Termination.


(a)This Agreement shall terminate (i) by the mutual consent of all Stockholders
at any time, and (ii) automatically (without action by any Party) if either the
Z Capital Holders (in the aggregate) or SPH Manager and the Other Holders (in
the aggregate) cease to

9

--------------------------------------------------------------------------------



Beneficially Own at least 4,048,652 Shares (as adjusted from time to time for
any stock dividend, stock split, reverse stock split, stock combination,
recapitalization, reclassification or any other similar transaction that affects
all stockholders or the holders of any class of Shares (as the case may be)
proportionately).


(b)Any termination of this Agreement shall be without prejudice to liabilities
arising hereunder before such termination of this Agreement.


(c)Notwithstanding anything to the contrary in this Agreement, Articles III and
V of this Agreement, and each of the provisions therein, shall each indefinitely
survive any termination, in whole or in part, of this Agreement.


Section 5.02    No Third Party Beneficiaries. This Agreement is not intended to
confer upon any person or entity other than the Releasees and the Parties hereto
and thereto any rights or remedies hereunder.


Section 5.03    Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
Party incurring such expenses.


Section 5.04    Assignment. Neither this Agreement nor any rights, interests or
obligations hereunder, shall be assigned, in whole or in part, by any Party
hereto by operation of law or otherwise without the prior written consent of the
other Parties hereto. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.


Section 5.05    Amendments. Except as otherwise provided herein, the terms and
provisions of this Agreement may be modified or amended at any time and from
time to time only by a written instrument signed by both Z Capital and the
holders of at least two-thirds of the Shares then Beneficially Owned by SPH
Manager and the Other Holders (in the aggregate); provided, that (a) any
amendment to this Agreement that would have a disproportionate material adverse
effect on any Stockholder (or, in the case of rights held by a group of
Stockholders, on such group of Stockholders) relative to another Stockholder or
Stockholders (other than as a result of such Stockholder or group of
Stockholders electing not to exercise any rights granted to such Stockholder or
group of Stockholders pursuant to the terms of this Agreement) shall require the
written consent of that Stockholder (or, in the case of rights held by a group
of Stockholders, such group of Stockholders), (b) any amendment to this
Agreement that deprives a Stockholder of its right to designate, or participate
in the collective designation of, a Director or Directors shall require the
written consent of that Stockholder and (c) this Section 5.05 may not be amended
without the prior written consent of all of the Stockholders. All Stockholders
shall receive notice of any amendment to this Agreement. For the avoidance of
doubt, any amendment required to be approved by the Other Holders, or by SPH
Manager and the Other Holders, as the case may be, pursuant to this Section 5.05
shall be approved in accordance with Section 2.04; provided such written notice
shall be provided to each Party.



10

--------------------------------------------------------------------------------



Section 5.06    Waiver. Any Party may waive in whole or in part any benefit or
right provided to it under this Agreement, such waiver being effective only if
contained in a writing executed by the waiving Party. No failure by any Party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon breach
thereof shall constitute a waiver of any such breach or of any other covenant,
duty, agreement or condition, nor shall any delay or omission of either Party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.


Section 5.07    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given only (a) when delivered personally to the
recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service provided that confirmation of delivery is
received, (c) upon machine-generated acknowledgement of receipt after
transmittal by facsimile (provided that a confirmation copy is sent via
reputable overnight courier service for delivery within two (2) business days
thereafter, or (d) by e-mail of a .pdf attachment (with confirmation of receipt
by non-automated reply e-mail from the recipient). Any notice and document shall
be addressed to the Party entitled to receive such notice or other document (a)
in the case of the Company, at Affinity Gaming, ATTN: Legal Department, 3755
Breakthrough Way, Suite 300, Las Vegas, NV 89135, and (b) in the case of any
Stockholder, at such Stockholder’s address shown on Exhibit A hereto, or at such
other address for a Party as shall be specified by like notice.


Section 5.08    Severability. Any term or provision of this Agreement that is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction or other authority declares that any term or provision
hereof is invalid, void or unenforceable, the Parties agree that the court
making such determination shall have the power to reduce the scope, duration,
area or applicability of the term or provision, to delete specific words or
phrases, or to replace any invalid, void or unenforceable term or provision with
a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.


Section 5.09    Specific Performance.


(a)The Parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy, may occur in the event that the
Parties hereto do not perform the provisions of this Agreement (including
failing to take such actions as are required of it hereunder to consummate the
transactions contemplated by this Agreement) in accordance with its specified
terms or otherwise breach such provisions. Accordingly, except as otherwise set
forth in this Section 5.09, the Parties acknowledge and agree that the Parties
hereto shall be entitled, without posting a bond, security or other indemnity,
to an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity.

11

--------------------------------------------------------------------------------





(b)Each Party hereby agrees not to raise any objections to the availability of
the equitable remedy of specific performance to prevent or restrain breaches of
this Agreement by such Party, and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of such Party under
this Agreement all in accordance with the terms of this Section 5.09. The
Parties hereto further agree that (i) by seeking the remedies provided for in
this Section 5.09, a Party shall not in any respect waive its right to seek any
other form of relief that may be available to a Party, and (ii) neither the
commencement of any legal proceeding pursuant to this Section 5.09 nor anything
set forth in this Section 5.09 shall restrict or limit any Party’s right to
pursue any other remedies that may be available then or thereafter.


Section 5.10    Governing Law and Exclusive Jurisdiction; Service of Process;
Waiver of Jury Trial.
 
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of Nevada.


(b)To the fullest extent permitted by applicable Law, each Party hereto (i)
agrees that any claim, action or proceeding by such Party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the District of Nevada or any Nevada State court, in each
case, located in Clark County, Nevada and not in any other State or Federal
court in the United States of America or any court in any other country, (ii)
agrees to submit to the exclusive jurisdiction of such courts located in Clark
County, Nevada for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the transactions contemplated hereby, (iii)
waives and agrees not to assert any objection that it may now or hereafter have
to the laying of the venue of any such proceeding brought in such a court or any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum, (iv) agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
5.07 or any other manner as may be permitted by law shall be valid and
sufficient service thereof and (v) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.
  
(c)EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE
COMPANY OR THE STOCKHOLDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF.


Section 5.11    Regulatory Matters.    All agreements of the Other Holders
herein are made subject to applicable gaming laws and regulations and
interpretations of any applicable gaming regulatory authority. Each Other
Holder, by its execution and delivery of this Agreement

12

--------------------------------------------------------------------------------



and notwithstanding its acknowledgements and agreements set forth herein, does
not intend to alter its current passive investor status relative to the Shares
owned by it. As a result, each Other Holder intends to invoke its rights under
this Section 5.11 upon the occurrence of a Regulatory Event with respect to such
Other Holder. Upon the occurrence of a Regulatory Event, each of the
Stockholders agrees, from time to time, as and when requested by any Other
Holder, to consent to an amendment to this Agreement as such Other Holder may
reasonably request in order to appropriately address the issues giving rise to
the Regulatory Event, the sole effect of which amendment is to limit the rights
of such Other Holder (a) to participate in the nomination, election or removal
of Directors designated pursuant to clause (iv), (v) or (vi) of Section 2.01 or
(b) to take Necessary Action to cause the nomination, election or removal of
Directors as contemplated by Article II. If as a result of any such amendment
(or any waiver of such rights pursuant to Section 5.06), the rights of any Other
Holder are so limited in respect of any Shares held by such Other Holder, such
Other Holder shall no longer be deemed to Beneficially Own such Shares for
purposes of determining whether the Other Holders Minimum Ownership Condition is
satisfied.


Section 5.12    Descriptive Headings. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


Section 5.13    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the other Parties. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by e-mail of a .pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.


[Signature Page Follows]



13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.


AFFINITY GAMING


By:
/s/ Marc H. Rubinstein
Name:
Marc H. Rubinstein
Title:
SVP, General Counsel & Secretary




[Company Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.


Z CAPITAL PARTNERS, L.L.C.
 
ZENNI HOLDINGS, LLC
 
 
 
 
 
By:
/s/ James J. Zenni, Jr.
 
By:
/s/ James J. Zenni, Jr.
Name:
James J. Zenni, Jr.
 
Name:
James J. Zenni, Jr.
Title:
President
 
Title:
Sole Owner
 
 
 
 
 
 
 
 
 
 
Z CAPITAL SPECIAL SITUATIONS ADVISER, L.P.
 
Z CAPITAL SPECIAL SITUATIONS GP, L.P.
 
 
 
 
 
By:
/s/ James J. Zenni, Jr.
 
By:
/s/ James J. Zenni, Jr.
Name:
James J. Zenni, Jr.
 
Name:
James J. Zenni, Jr.
Title:
President
 
Title:
President
 
 
 
 
 
 
 
 
 
 
Z CAPITAL SPECIAL SITUATIONS UGP, L.L.C.
 
Z CAPITAL SPECIAL SITUATIONS FUND II-B, LP
 
 
 
 
 
By:
/s/ James J. Zenni, Jr.
 
By:
/s/ James J. Zenni, Jr.
Name:
James J. Zenni, Jr.
 
Name:
James J. Zenni, Jr.
Title:
President
 
Title:
 
 
 
 
 
 
 
 
 
 
 
SPH MANAGER, LLC
 
SPECTRUM GROUP MANAGEMENT, LLC
 
 
 
 
 
By:
/s/ Edward Mulé
 
By:
/s/ Jeffrey Schaffer
Name:
Edward Mulé
 
Name:
Jeffrey Schaffer
Title:
Member
 
Title:
Managing Member
 
 
 
 
 
 
 
 
 
 
HIGHLAND CAPITAL MANAGEMENT, LP
 
STRAND ADVISORS, INC.
 
 
 
 
 
By:
/s/ Frank Waterhouse
 
By:
/s/ Frank Waterhouse
Name:
Frank Waterhouse
 
Name:
Frank Waterhouse
Title:
Assistant Treasurer
 
Title:
Assistant Treasurer






[Stockholders Signature Page 1 of 2 to Settlement Agreement]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.


COURAGE CAPITAL MANAGEMENT, LLC
 
COURAGE INVESTMENTS, INC.
 
 
 
 
 
By:
/s/ Richard C. Patton
 
By:
/s/ Elizabeth F. Bothner
Name:
Richard C. Patton
 
Name:
Elizabeth F. Bothner
Title:
Chief Manager
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
COURAGE CREDIT OPPORTUNITIES FUND II, L.P.
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth F. Bothner
 
 
 
Name:
Elizabeth F. Bothner
 
 
 
Title:
Assistant Vice President of the General Partner
 
 
 




[Stockholders Signature Page 2 of 2 to Settlement Agreement]

